SHEVIN, Judge.
We reverse the order granting appellees summary final judgment. The record reveals that questions of material fact remain unresolved in this case regarding, inter alia, whether appellant made a material misrepresentation that increased the risk undertaken by appellees. See International Ship Repair & Marine Serv., Inc. v. St. Paul Fire & Marine Ins. Co., 922 F.Supp. 577 (M.D.Fla.1996). These questions of fact are more properly resolved by a jury. Moore v. Morris, 475 So.2d 666 (Fla.1985).
Reversed.